People v McDaniel (2014 NY Slip Op 08716)





People v McDaniel


2014 NY Slip Op 08716


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Gonzalez, P.J., Tom, Friedman, Acosta, Moskowitz, JJ.


13743 5618/11

[*1] The People of the State of New York, Respondent,
vWilliam McDaniel, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Anastasia Heeger of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (W. Robert Fair of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered December 13, 2012, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the inference that defendant unlawfully entered a building with intent to commit a crime, and there is nothing in the evidence to suggest a noncriminal purpose for defendant's entry.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK